Exhibit MCMORAN EXPLORATION CO. SUPPLEMENTAL EXECUTIVE CAPITAL ACCUMULATION PLAN AMENDMENT ONE WHEREAS, McMoRan Exploration Co. (“Company”) maintains a plan known as a McMoRan Exploration Co. Employee Capital Accumulation Program (“MMR-ECAP” or “Plan”) for the benefit of a select group of employees, which Plan was restated December 21, 2001; and WHEREAS, Section 9.02 of the Plan provides that the Company reserves the right by written action of its Board of Directors, or individual(s) specifically designated by the Board to act on its behalf, to change or discontinue the Plan at any time and such authority was granted to C. Donald Whitmire, Jr. on March 16, 2001; NOW, THEREFORE, the Plan is hereby amended to clarify the eligibility provisions for the Company Savings contributions, as follows: I. Paragraph (b), MMR-SECAP Company Savings Credit, Section 1.08, Contributions, is amended effective January 1, 2001 to delete the last sentence. II. Section 2.01, Conditions of Eligibility for Basic Credit and Company Savings Credit, is amended to add the following at the end: Notwithstanding, effective January 1, 2001, if an Employee’s Basic Compensation exceeds the Code Section 401(a)(17) dollar limit for the applicable year, such Employee is automatically eligible for a Company Savings Credit, provided such Employee is making deferrals to the MMR-ECAP. III. The first paragraph of Section 4.00,
